Exhibit 10(f)
 
 
2012 HOVNANIAN ENTERPRISES, INC.
STOCK INCENTIVE PLAN


 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
 
Participant:
   
Date of Grant:
             
Number of Class B Shares:
   
Grant Price:
             
Vesting Schedule:
             
Date
   
Number of Shares
                                       
Option Termination Date:
     

 
 
 
 
1.         Grant of the Option.  For valuable consideration, receipt of which is
hereby acknowledged, Hovnanian Enterprises, Inc., a Delaware Corporation (The
"Company"), hereby grants the right and option (the "Option") to purchase, on
the terms and conditions hereinafter set forth, all or any part of an aggregate
number of Class B Shares set forth above.  This grant is made subject to the
terms and conditions of the 2012 Company Stock Incentive Plan (the "Plan"),
which Plan is incorporated herein by reference and subject to amendments to the
Plan.  The purchase price of the Shares subject to the Option (the "Grant
Price") shall be the price per Share set forth above.  This Option is not an
Incentive Stock Option within the meaning of Section 422 of the Internal Revenue
Code of 1986 (the "Code").
 
2.         Vesting.  This Option will vest in accordance with the schedule set
forth above, subject to Section 3 of this Agreement.
 
3.         Exercise of Option.
 
(a)       Period of Exercise.
 
(i)         In General.  The Option must be exercised before the Option
Termination Date set forth above (the "Option Termination Date"). The
Participant may exercise less than the full installment available to him or her
under this Option, but the Participant must exercise this Option in full shares
of the Common Stock of the Company.  The Participant is limited to ten exercises
during the term of this Option.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
(ii)        Termination of Employment Other Than Due to Death, Disability or
Retirement.  If, prior to the Option Termination Date, the Participant ceases to
be employed by the Company or a subsidiary thereof (otherwise than by reason of
death, Disability or Retirement, the nonvested portion of the Option shall be
canceled and the vested portion of the Option, to the extent not previously
exercised, shall remain exercisable until the earlier of (a) the Option
Termination Date and (b) the sixtieth (60th) day after the date of cessation of
employment, and thereafter all Options, to the extent not previously exercised,
shall terminate together with all other rights hereunder.  This Option shall be
wholly void and of no effect after the Option Termination Date.  For purposes of
this Agreement, "Disability" shall mean disability within the meaning of Section
22(e)(3) of the Code, and "Retirement" shall mean termination of employment on
or after age 60, or on or after age 58 with at least 15 years of "Service" to
the Company and its Subsidiaries immediately preceding such termination of
employment.  For this purpose, "Service" means the period of employment
immediately preceding Retirement, plus any prior periods of employment with the
Company and its Subsidiaries of one or more years' duration, unless they were
succeeded by a period of non-employment with the Company and its Subsidiaries of
more than three years' duration.
 
(iii)       Termination of Employment Due to Death.  If, prior to the Option
Termination Date, the Participant ceases to be employed by the Company or a
subsidiary thereof due to the Participant's death, the Option, to the extent not
previously vested and exercised, shall immediately become fully vested and
exercisable and remain exercisable until the Option Termination Date, and
thereafter all Options, to the extent not previously exercised, shall terminate
together with all other rights hereunder.  During such time, the Option will be
exercisable by the person or persons to whom the Participant's rights under the
Option shall pass by will or by the applicable laws of descent and distribution.
 
(iv)        Termination of Employment Due to Disability.  If prior to the Option
Termination Date the Participant ceases to be employed by the Company or a
subsidiary thereof by reason of Disability, the Option, to the extent not
previously vested and exercised, shall immediately become fully vested and
exercisable and shall remain exercisable until the Option Termination Date by
the Participant or his or her designated personal representative on the
Participant's behalf, and thereafter all Options, to the extent not previously
exercised, shall terminate together with all other rights hereunder.
 
(v)         Termination of Employment Due to Retirement.  If prior to the Option
Termination Date the Participant ceases to be employed by the Company or a
subsidiary thereof due to Participant's Retirement, the Option, to the extent
not previously vested and exercised, shall immediately become fully vested and
exercisable and remain exercisable until the earlier of (i) the Option
Termination Date and (ii) the first anniversary of the Participant's Retirement,
and thereafter all Options, to the extent not previously exercised, shall
terminate together with all other rights hereunder.  Notwithstanding the
preceding sentence (and without limiting the Participant’s rights in connection
with a Retirement), in the event of the Participant’s Qualified Retirement, the
Option, to the extent not previously exercised, shall remain exercisable until
the Option Termination Date and shall then terminate together with all other
rights under this Agreement.  As used herein, the term “Qualified Retirement”
means the Participant’s termination of employment with the Company and its
Subsidiaries at or after reaching age 65 with at least 10 years of Service.
 
(b)       Method of Exercise.  Subject to the provisions of the Plan, this
Option may be exercised by written notice to the Company stating the number of
shares with respect to which it is being exercised and accompanied by payment of
the Option Price (a) by certified or bank cashier's check payable to the order
of the Company in New York Clearing House Funds, (b) by surrender or delivery to
the Company of shares of its Common Stock that have been held by the Participant
for at least six months (or such other period of time as may be determined by
the Board of Directors), or (c) in any other form acceptable to the Company
together with payment or arrangement for payment of any federal income or other
tax required to be withheld by the Company.  As soon as practical after receipt
of such notice and payment, the Company, shall, without transfer or issue tax or
other incidental expense to the Participant, deliver to the Participant at the
offices of the Company at 110 West Front Street, Red Bank, New Jersey, or such
other place as may be mutually acceptable, or, at the election of the Company,
by first-class insured mail addressed to the Participant at his or her address
shown in the employment records of the Company or at the location at which he or
she is employed by the Company or a subsidiary, a certificate or certificates
for previously unissued shares or reacquired shares of its Common Stock as the
Company may elect.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
(c)       Delivery.
 
(i)         The Company may postpone the time of delivery of certificates for
shares of its Common Stock for such additional time as the Company shall deem
necessary or desirable to enable it to comply with the listing requirements of
any securities exchange upon which the Common Stock of the Company may be
listed, or the requirements of the Securities Act of 1933 or the Securities
Exchange Act of 1934 or any Rules or Regulations of the Securities and Exchange
Commission promulgates thereunder or the requirements of applicable state laws
relating to authorization, issuance or sale of securities.
 
(ii)         If the Participant fails to accept delivery of the shares of Common
Stock of the Company upon tender of delivery thereof, his or her right to
exercise this Option with respect to such undelivered shares may be terminated
by the Company.
 
4.        Adjustments Upon Certain Events.  Subject to the terms of the Plan, in
the event of any change in the outstanding Shares by reason of any Share
dividend or split, reorganization, recapitalization, merger, consolidation,
amalgamation, spin-off or combination transaction or exchange of Shares or other
similar events (collectively, an "Adjustment Event"), the Committee shall, in
its sole discretion, make an appropriate and equitable adjustment in the number
of Shares subject to this Agreement to reflect such Adjustment Event.  Any such
adjustment made by the Committee shall be final and binding upon the
Participant, the Company and all other interested persons.
 
5.        No Right to Continued Employment.  Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any
Affiliate.  Further, the Company or an Affiliate may at any time dismiss the
Participant, free from any liability or any claim under the Plan or this
Agreement, except as otherwise expressly provided herein.
 
6.        No Acquired Rights.  In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan, to the extent permitted thereunder, at any time and that the opportunity
given to the Participant to participate in the Plan is entirely at the
discretion of the Committee and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms).  The Participant further acknowledges and accepts that such
Participant's participation in the Plan is not to be considered part of any
normal or expected compensation and that the termination of the Participant's
employment under any circumstances whatsoever will give the Participant no claim
or right of action against the Company or its Affiliates in respect of any loss
of rights under this Agreement or the Plan that may arise as a result of such
termination of employment.
 
7.        No Rights of a Shareholder.  The Participant shall not have any rights
or privileges as a shareholder of the Company until the Shares in question have
been registered in the Company's register of shareholders.
 
8.        Legend on Certificates.  Any Shares issued or transferred to the
Participant pursuant to Section 3 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
9.        Transferability.  The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, a Participant may transfer this
option in whole or in part by gift or domestic relations order to a family
member of the Participant (a "Permitted Transferee") and, following any such
transfer such option or portion thereof shall be exercisable only by the
Permitted Transferee, provided that no such option or portion thereof is
transferred for value, and provided further that, following any such transfer,
neither such option or any portion thereof nor any right hereunder shall be
transferable other than to the Participant or otherwise than by will or the laws
of descent and distribution or be subject to attachment, execution or other
similar process.  For purposes of this paragraph, "family member" includes any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the Participant's household (other than a
tenant or employee), trust in which these persons have more than fifty percent
of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests.  Any purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance not permitted by this Section 9 shall be void and
unenforceable against the Company or any Affiliate.
 
10.       Withholding.  The Participant may be required to pay to the Company or
any Affiliate and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any transfer due under this Agreement or
under the Plan or from any compensation or other amount owing to the
Participant, applicable withholding taxes with respect to any transfer under
this Agreement or under the Plan and to take such action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes.  Notwithstanding the foregoing, if the Participant's employment with the
Company terminates prior to the transfer of all of the Shares under this
Agreement, the payment of any applicable withholding taxes with respect to any
further transfer of Shares under this Agreement or the Plan shall be made solely
through the sale of Shares equal to the statutory minimum withholding liability.
 
11.       Non-Solicitation Covenants.
 
(a)       The Participant acknowledges and agrees that, during the Participant's
employment with the Company and its Affiliates and upon the Participant's
termination of Employment with the Company and its Affiliates for any reason,
for a period commencing on the termination of such Employment and ending on the
second anniversary of such termination, the Participant shall not, whether on
Participant's own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:
 
(i)           solicit any employee of the Company or its Affiliates with whom
the Participant had any contact during the last two years of the Participant's
employment, or who worked in the same business segment or division as the
Participant during that period to terminate employment with the Company or its
Affiliates;
 
(ii)         solicit the employment or services of, or hire, any such employee
whose employment with the Company or its Affiliates terminated coincident with,
or within twelve (12) months prior to or after the termination of Participant's
employment with the Company and its Affiliates;
 
(iii)         directly or indirectly, solicit to cease to work with the Company
or its Affiliates any consultant then under contract with the Company or its
Affiliates.
 
 
Page 4

--------------------------------------------------------------------------------

 
 
(b)       It is expressly understood and agreed that although the Participant
and the Company consider the restrictions contained in this Section 11 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or any other restriction contained in this Agreement
is an unenforceable restriction against the Participant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
 
12.       Specific Performance.  The Participant acknowledges and agrees that
the Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 11 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach.  In
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.
 
13.       Choice of Law.  THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
14.       Option Subject to Plan.  By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Option is subject to the Plan.  In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.
 
15.       Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
 

 
HOVNANIAN ENTERPRISES, INC.
         
By:
       
Stephen D. Weinroth, Chair
Compensation Committee
         
PARTICIPANT
             
By:
       
Ara K. Hovnanian
President, Chief Executive Officer and Chairman of the Board
 


 
 
Page 5